DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (claim 7, line 5, remove the semicolon at the end of the line): 
Claim 7. (Examiner’s Amendment) An electronic apparatus comprising:
…
a plurality of first recesses arranged on a rear surface of the interposer,[[;]]
…
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on January 17th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1, 3, 7, and 9-10 were amended; claims 2 and 8 were cancelled. Claims 1, 3-7, and 9-13 are currently pending.
Reasons for Allowance
Claims 1, 3-7, and 9-13 are allowed. The following is an examiner' s statement of reasons for allowance:
Claim 1 has been amended to include the features of former allowable claim 2. The reasons for allowance of former claim 2 were indicated in the previous Office Action.
Regarding to claim 7, the prior art fails to anticipate or render obvious the combination of limitations including “the interposer includes a separation layer on a rear surface of which the plurality of first recesses is arranged, a plurality of wiring structures stacked on the separation layer alternately with a plurality of insulation interlayers, and the contact terminals are connected to the wiring structures penetrating through the separation layer, and wherein the separation layer includes a photo imageable dielectric (PID) material and each of the first recesses includes a depth smaller than half a thickness of the separation layer”, in combination with the rest of limitations recited in claim 7.
Claims 3-6 and 9-13 are dependent from the allowable claims, thus they are allowable.
The claim amendment has placed the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828